EXHIBIT 10.72
 
AMENDMENT TO HEISKELL PURCHASING AGREEMENT
 
THIS AMENDMENT TO HEISKELL PURCHASING AGREEMENT (this "Amendment"), dated as of
September 29, 2012, is entered into between AEMETIS ADVANCED FUEL KEYES, INC., a
Delaware corporation formerly known as AE ADVANCED FUELS KEYES, INC. (“AEMETIS
KEYES”), and J.D. HEISKELL HOLDINGS, LLC, a California limited liability company
doing business as J.D. HEISKELL & CO. (“HEISKELL”).
 
WHEREAS, the parties hereto entered into that certain Heiskell Purchasing
Agreement, dated as of March 9, 2011 (as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Heiskell Purchasing
Agreement”); and
 
WHEREAS, the Parties desire to amend the Heiskell Purchasing Agreement as set
forth herein;
 
NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:
 
Section 1.  Definitions and Interpretation.  Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to such terms in
the Heiskell Purchasing Agreement.
 
Section 2. Amendments to Heiskell Purchasing Agreement. The parties hereby agree
that the Heiskell Purchasing Agreement is hereby amended as follows:
 
Section 9.C(1). Amendment to Section 9.C( 1) of the Heiskell Purchasing
Agreement.  Subsection 9.C(1) shall be amended to read as follows:
 
(1)   Notice of termination to be effective at the conclusion of the Initial
Term shall be given not later than December 30, 2012;
 
Section 3. General Representations and Warranties of Parties. Each party hereby
represents and warrants the following as of the date hereof:
 
Section 3.1. Organization and Existence. It has been duly organized, is validly
existing and is in good standing under the laws of its state of formation.
 
Section 3.2. Power and Authority. It has the power and authority to execute,
deliver and perform its obligations under this Amendment and has taken all
action necessary to authorize it to execute and deliver this Amendment and
perform its obligations hereunder.
 
Section 3.3. Binding Effect. This Amendment, when executed and delivered, will
constitute the valid and binding obligations of such party, enforceable against
such party in accordance with its terms, except as the enforceability thereof
may be limited by (i) bankruptcy, reorganization, moratorium or other similar
laws affecting the enforcement of creditors' rights generally and (ii) general
equitable principles regardless of whether the issue of enforceability is
considered in a proceeding in equity or at law.
 
 
 

--------------------------------------------------------------------------------

 
Section 4. Miscellaneous Provisions.
 
Section 4.1. Affirmation of Heiskell Purchasing Agreement.
 
(a) On and after the date hereof, each reference in the Security Agreement to
"this Agreement", "hereunder", "hereof", "herein" or words of like import
referring to the Heiskell Purchasing Agreement, shall mean and be a reference to
the Heiskell Purchasing Agreement as amended hereby.
 
(b) Except as specifically amended hereby, the Heiskell Purchasing Agreement
shall remain in full force and effect and is hereby ratified and confirmed in
all respects.
 
Section 4.2.  Headings. The headings of the sections of this Amendment are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Amendment.
 
Section 4.3.  Governing Law.  This Amendment is and shall be governed by, and
shall be construed and interpreted in accordance with LAWS OF THE STATE OF
CALIFORNIA, WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS THEREOF.
 
Section 4.4.  Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  To evidence its
execution of an original counterpart of this Amendment, a party may deliver via
facsimile or pdf transmission a copy of its original executed counterpart
signature page to the other party, and such transmission shall constitute
delivery of an original, executed copy of this Amendment to the receiving party
for purposes of determining execution and effectiveness of this
Amendment.  Notwithstanding the foregoing, any party delivering such counterpart
signature by facsimile or pdf transmission agrees to provide an original
executed signature page to the receiving party by express delivery promptly upon
request thereof.
 
The remainder of this page has been intentionally left blank.  The signatures of
the parties hereto appear on the next succeeding pages.
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
as of the date first above written.
 

 
AEMETIS ADVANCED FUEL KEYES, INC.
         
 
By:
/s/ Eric A. McAfee     Name: Eric A. McAfee     Title: CEO          

 

 
J.D. HEISKELL HOLDINGS, LLC
         
 
By:
/s/ Robert Hodgen     Name: Robert Hodgen     Title: Sr. Vice President        
